Exhibit 10.40
AMENDMENT NUMBER 1
TO THE
TOLL BROS., INC.
NONQUALIFIED DEFERED COMPENSATION PLAN
WHEREAS, the Toll Bros., Inc. Nonqualified Deferred Compensation Plan (the
“Deferred Compensation Plan” or the “Plan”) was originally established effective
as of November 5, 2001 and was amended and restated effective as of November 1,
2008, by Toll Bros., Inc. (“Toll Brothers”) to be in compliance with
Section 409A of the Internal Revenue Code (the “Code”); and
WHEREAS, Section 6.6 of the Plan provides that, consistent with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(c)(3), payments to certain “Specified Employees” must be
delayed for a period of six months following a “Separation from Service” as
defined under Treasury Regulation Section 1.409A-1(h); and
WHEREAS, Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(c)(3)(v) provides an exception to the six month delay in
payment in rule for Specified Employees in the event of death; and
WHEREAS, Section 9.1 of the Plan provides that the Board of Directors of Toll
Brothers has the right to amend the Plan; and
WHEREAS, Treasury Regulation Section 1.409A-3(j)(2) provides that a plan subject
to Section 409A of the Code may be amended to include death as a permissible
payment event without violating the Section 409A of the Code prohibition on
accelerated benefits; and
WHEREAS, Toll Brothers wishes to amend the Plan to add the death exception to
the six month delay in payment rule for Specified Employees effective as of the
date of execution of this Amendment.
NOW, THEREFORE, effective as of the date of execution of this Amendment, the
Plan shall be amended as follows:

1.  
Six Month Delay in Payment For Specified Employees. Section 6.6 of the Plan
provides for a six month delay in payment for Specified Employees, as defined in
Section 409A(a)(2)(B)(i) and Treasury Regulations Section 1.409A-1(i).
Notwithstanding any provisions therein to the contrary, as permitted under
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(c)(3)(v), the six month delay in payment rule shall not apply
in the event of a death of a Specified Employee.

 

 



--------------------------------------------------------------------------------



 



2.  
Specified Employee Determination Date. The Plan does not define a Specified
Employee Designation Date. Accordingly, in accordance with Treasury
Regulation Section 1.409A-1(i)(3), the Specified Employee Determination Date is
December 31 of each Plan Year. This Amendment Number 1 to the Plan clarifies
that Toll Brothers acknowledges December 31 is the Specified Employee
Determination Date under the Plan.

3.  
Date of Death. The provisions of this Amendment shall apply regardless of the
date of death of any Specified Employee.

This Amendment Number 1 to the Toll Bros., Inc. Nonqualified Deferred
Compensation Plan is executed this 1st day of November, 2010.

                  TOLL BROS., INC.    
 
           
 
  BY:   /s/ Robert I. Toll     
 
     
 
   

 

 